

116 SRES 235 ATS: Designating June 12, 2019, as “Women Veterans Appreciation Day”.
U.S. Senate
2019-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 235IN THE SENATE OF THE UNITED STATESJune 5, 2019Mr. Booker (for himself, Mrs. Blackburn, Mr. Menendez, Mr. Tester, and Ms. McSally) submitted the following resolution; which was referred to the Committee on the JudiciaryJune 18, 2019Committee discharged; considered and agreed to with an amended preambleRESOLUTIONDesignating June 12, 2019, as Women Veterans Appreciation Day.
	
 Whereas, throughout all periods of the history of the United States, women have proudly served the United States to secure and preserve freedom and liberty for—
 (1)the people of the United States; and (2)the allies of the United States;
 Whereas women have formally been a part of the United States Armed Forces since the establishment of the Army Nurse Corps in 1901, but have informally served since the inception of the United States military;
 Whereas women have served honorably and with valor, including— (1)disguised as male soldiers during the American Revolution and the Civil War;
 (2)as nurses during World War I and World War II; and (3)as combat helicopter pilots in Afghanistan;
 Whereas, as of May 2019, women constitute approximately 15 percent of United States Armed Forces personnel on active duty, including—
 (1)nearly 19 percent of active duty personnel in the Air Force; (2)18 percent of active duty personnel in the Navy;
 (3)14 percent of active duty personnel in the Army; (4)8 percent of active duty personnel in the Marine Corps; and
 (5)nearly 15 percent of active duty personnel in the Coast Guard; Whereas, as of May 2019, women constitute nearly 21 percent of personnel in the National Guard and Reserves;
 Whereas by 2020— (1)the population of women veterans is expected to reach 2,000,000, which represents an exponential increase from 1,100,000 in 1980; and
 (2)women veterans are expected to constitute more than 10 percent of the total veteran population; Whereas the United States is proud of and appreciates the service of all women veterans who have demonstrated great skill, sacrifice, and commitment to defending the principles upon which the United States was founded and which the United States continues to uphold;
 Whereas women veterans have unique stories and should be encouraged to share their recollections through the Veterans History Project, which has worked since 2000 to collect and share the personal accounts of wartime veterans in the United States; and
 Whereas, by designating June 12, 2019, as Women Veterans Appreciation Day, the Senate can— (1)highlight the growing presence of women in the Armed Forces and the National Guard; and
 (2)pay respect to women veterans for their dutiful military service: Now, therefore, be it  That the Senate designates June 12, 2019, as Women Veterans Appreciation Day to recognize the service and sacrifices of women veterans who have served valiantly on behalf of the United States.